OWENS CORNING
1995 STOCK PLAN


(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2000)


ARTICLE 1. ESTABLISHMENT, PURPOSE, AND DURATION

        1.1 Establishment of the Plan. Owens Corning, a Delaware corporation
(hereinafter referred to as the “Company”), has previously established an
incentive compensation plan known as the “Owens Corning 1995 Stock Plan”
(hereinafter referred to as the “Plan”), as set forth in this document. The Plan
permits the grant of Nonqualified Stock Options, Stock Bonuses (including
Phantom Stock Bonuses) and Restricted Stock.

        The Board of Directors of the Company approved the Plan on December 1,
1994 and amended it on June 15, 1995. The Plan became effective January 1, 1995
(the “Effective Date”). Pursuant to authority delegated by resolution of the
Board of Directors to the Company, the Plan has been amended and restated
effective January 1, 1998, January 1, 1999, and January 1,2000, and shall remain
in effect as provided in Section 1.3 herein.

        1.2 Purpose of the Plan. The purpose of the Plan is to promote the
success and enhance the value of the Company by linking the personal interests
of Participants to those of Company stockholders. The Plan is further intended
to provide flexibility to the Company in its ability to motivate, attract, and
retain the services of Participants upon whose judgment, interest, and special
effort the successful conduct of its operation largely is dependent.

        1.3 Duration of the Plan. The Plan shall commence on the Effective Date,
as described in Section 1.1 herein, and shall remain in effect, subject to the
right of the Board of Directors to terminate the Plan at any time pursuant to
Article 9 herein, until all Shares subject to it shall have been purchased or
acquired according to the Plan’s provisions. However, in no event may an Award
be granted under the Plan on or after the tenth anniversary of the Plan’s
Effective Date.


ARTICLE 2. DEFINITIONS AND CONSTRUCTION

        2.1 Definitions. Whenever used in the Plan, the following terms shall
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized:

        (a)  “Affiliates” means any corporation (other than a Subsidiary),
partnership, joint venture, or any other entity in which the Company owns,
directly or indirectly, at least a ten percent (10%) Beneficial Ownership
interest.


        (b)  “Award” means, individually or collectively, a grant under this
Plan of Nonqualified Stock Options or Stock Bonuses (including Phantom Stock
Bonuses and Restricted Stock).


        (c)  “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.


        (d)  “Board” or “Board of Directors” means the Board of Directors of
Owens Corning.


        (e)  “Cause” means a felony conviction of a Participant or the failure
of a Participant to contest prosecution for a felony, or a Participant’s willful
misconduct or dishonesty, any of which is directly and materially harmful to the
business or reputation of the Company, including any Subsidiary, Parent, or
Affiliate.


        (f)  “Change of Control” of the Company shall be deemed to have occurred
as of the first day any one or more of the following conditions shall have been
satisfied:


        (i)  Any Person (other than the Company, any Company employee benefit
plan (including its trustee), any Person acting on behalf of the Company in a
distribution of stock to the public, or any entity owned directly or indirectly
by the stockholders (immediately prior to such transaction) of the Company in
substantially the same proportions as their ownership of the Company) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing fifteen percent (15%) or more of the combined voting power
of the then outstanding securities of the Company entitled to vote generally in
the election of Directors; or


        (ii)  The occurrence of any transaction or event relating to the Company
that is required to be reported in response to the requirements of Item 5(f) of
Schedule 13E-3 of Regulation 13A of the Exchange Act; or


        (iii)  When, during any period of two (2) consecutive years during the
existence of the Plan, the individuals who, at the beginning of such period,
constitute the Board of Directors of the Company, cease for any reason other
than death to constitute at least a majority thereof, unless each Director who
was not a Director at the beginning of such period was elected by, or on the
recommendation of, at least two-thirds of the Directors at the beginning of such
period, provided that any Director elected by or on the recommendation of at
least two-thirds of the Directors at the beginning of any such two (2) year
period shall be treated as if he or she had been a Director at the beginning of
such period; or


        (iv)  The occurrence of a transaction requiring stockholder approval for
the acquisition of the Company by an entity other than the Company or a
Subsidiary through purchase of assets, or by merger, or otherwise.


        (g)  “Change-of-Control Price” means the highest price per Share of
Company Common Stock paid in any transaction reported on the New York Stock
Exchange Composite Tape, or paid in any transaction related to a Potential or
actual Change of Control of the Company at any time during the preceding sixty
(60) calendar day period, as determined by the Committee.


        (h)  “Code” means the Internal Revenue Code of 1986, as amended from
time to time.


        (i)  “Committee” means the committee of two (2) or more Directors
appointed by the Board to administer the Plan, as further provided in Article 3
herein. When used herein, “Committee” shall also include any person or persons
to whom the Committee’s authority has been lawfully delegated pursuant to
Article 3.


        (j)  “Company” means Owens Corning, a Delaware corporation, and any
successor thereto as provided in Article 14 herein.


        (k)  “Director” means any individual who is a member of the Board of
Directors of the Company.


        (l)  “Disability” or “Disabled” means disability as determined under the
long-term disability program of the Company, a Subsidiary or Affiliate
applicable to the Employee.


        (m)  “Employee” means any employee of the Company or a Subsidiary,
including part time employees and employees who are represented by a collective
bargaining agent with respect to such employment.


        (n)  “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor Act thereto.


        (o)  “Fair Market Value” means, as of any given date, the closing sale
price of the Stock on such date on the New York Stock Exchange Composite Tape;
or, if (and only if) the Committee in its discretion so specifies, the average
on such date of the closing price of the Stock on each day on which the Stock is
traded over a period of up to 20 trading days immediately prior to such date.
However, if the foregoing method of determining Fair Market Value is not
consistent with any then applicable regulations of the U.S. Secretary of the
Treasury, then Fair Market Value shall be determined in accordance with those
regulations.


        (p)  “Insider” shall mean an Employee whose transactions in equity
securities of the Company are, at the time an Award is made under this Plan,
subject to Section 16 of the Exchange Act.


        (q)  “Nonqualified Stock Option” or “NQSO” means an option to purchase
Shares, granted under Article 6 herein, which is not intended by the Committee
to qualify for the tax treatment applicable to incentive stock options under
Section 422 of the Code.


        (r)  “Option” or “Stock Option” means an option granted under Article 6
herein.


        (s)  “Option Price” means the price at which a Share may be purchased by
a Participant pursuant to an Option, as determined by the Committee, and as
further described in Section 6.3 herein.


        (t)  “Parent” shall have the meaning ascribed to such term in Rule 12b-2
of the General Rules and Regulations under the Exchange Act.


        (u)  “Participant” means a current or former eligible Employee who has
outstanding an Award granted under the Plan.


        (v)  “Period of Restriction” means the period during which the transfer
of Shares of Restricted Stock is limited in some way (based on the passage of
time, the achievement of performance goals, or upon the occurrence of other
events as determined by the Committee, at its discretion), and the Shares are
subject to a substantial risk of forfeiture, as provided in Article 7 herein.


        (w)  “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d)(3) and 14(d)(2) thereof,
including a “group” as defined in Section 13(d).


        (x)  “Phantom Stock Bonus Award” means an amount of cash that is
determined by reference to the Fair Market Value of a designated number of
Shares, which is paid to an Employee or which the Committee agrees to pay to an
Employee in the future in lieu of, or as a supplement to, any other compensation
that may have been earned by services rendered prior to the payment date,
subject to such terms and conditions (if any) as the Committee may impose.
Phantom Stock Bonus Awards are a specific type of Stock Bonus Award.


        (y)  “Potential Change of Control” of the Company shall mean the
occurrence of one or more of the following:


        (i)  The entering into an agreement by the Company, the consummation of
which would result in a Change of Control; or


        (ii)  The acquisition of Beneficial Ownership, directly or indirectly,
by any Person (other than the Company, any Company employee benefit plan
(including its trustee), any Person acting on behalf of the Company in a
distribution of stock to the public, or any entity owned directly or indirectly
by the stockholders (immediately prior to the acquisition) of the Company in
substantially the same proportions as their ownership of the Company) of
securities of the Company representing five percent (5%) or more of the combined
voting power of the Company’s then outstanding securities, and the adoption by
the Board of Directors of a resolution to the effect that a Potential Change of
Control of the Company has occurred for purposes of this Plan.


        (z)   “Restricted Stock” means an Award granted to a Participant
pursuant to Article 7 herein.


        (aa)  “Retirement” means termination of employment with the Company, its
Subsidiaries and Affiliates at or after attainment of age 55 with a vested
retirement benefit under a pension plan of the Company, a Subsidiary or
Affiliate.


        (bb)  “Share(s)” or “Stock” means the Shares of common stock, $0.10 par
value, of Owens Corning.


        (cc)  “Stock Bonus Award” means Shares, or an amount of cash that is
determined by reference to the Fair Market Value of Shares, which is distributed
or paid to an Employee or which the Committee agrees to distribute or pay in the
future in lieu of, or as a supplement to, any other compensation that may have
been earned by services rendered prior to the distribution or payment date,
subject to such terms and conditions (if any) as the Committee may impose. The
amount of any Stock Bonus Award payable in Shares may but need not be determined
by reference to the Fair Market Value of Stock. Phantom Stock Bonus Awards and
Restricted Stock Awards are specific types of Stock Bonus Awards.


        (dd)  “Subsidiary” means any corporation in which the Company owns,
directly or indirectly, at least fifty percent (50%) of the total combined
voting power of all classes of stock, or any other entity (including, but not
limited to, partnerships and joint ventures) in which the Company owns at least
fifty percent (50%) of the combined equity thereof.


        (ee)  “Year” or “Plan Year” means each consecutive twelve (12) month
period beginning January 1 and ending December 31.


        2.2 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

        2.3 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


ARTICLE 3. ADMINISTRATION

        3.1 The Committee. The Plan shall be administered by the Compensation
Committee of the Board, its lawful designee, or by any other Committee appointed
by the Board consisting of not less than two (2) Directors who are not
Employees. The members of the Committee shall be appointed from time to time by,
and shall serve at the discretion of, the Board of Directors.

        3.2 Authority of the Committee. The Committee, including its designee,
shall have full power, subject to the provisions herein, to select Employees to
whom Awards are granted; to determine the size, types, and frequency of Awards
granted hereunder; to determine the terms and conditions of such Awards in a
manner consistent with the Plan; to construe and interpret the Plan and any
agreement or instrument entered into under the Plan; to establish, amend, or
waive rules and regulations for the Plan’s administration; and to amend the
terms and conditions of any outstanding Award to the extent such terms and
conditions are within the discretion of the Committee as provided in the Plan.
Further, the Committee shall make all other determinations which may be
necessary or advisable for the administration of the Plan. To the extent
permitted by law, and to the extent allowable by SEC Rule 16b-3, the Committee
may delegate its authorities as identified hereunder.

        3.3 Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders or
resolutions of the Board of Directors shall be final, conclusive, and binding on
all persons, including the Company, its stockholders, Employees, Participants,
and their estates and beneficiaries.


ARTICLE 4. SHARES SUBJECT TO THE PLAN

        4.1 Number of Shares. Subject to adjustment as provided in Section 4.2
herein, the total number of Shares available for grant under the Plan in each
calendar year, during any part of which the Plan is effective, shall be one
percent (1%) of the total outstanding Shares as of the first day of such
calendar year; provided, however, that Shares not granted in any calendar year
may be carried forward and granted in any of the three immediately subsequent
calendar years (in addition to the new Shares made available in those years).

        No more than one-quarter percent (.25%) of the total outstanding Shares
as of the first day of any calendar year may be granted in that year in the form
of Stock Bonuses (including Restricted Stock but excluding Phantom Stock
Bonuses). However, unused Shares carried forward from previous years shall
retain their character such that this one-quarter percent (.25%) limitation
shall increase in direct relationship to those unused Shares reserved for Stock
Bonuses in the prior three years.

        The Company may increase the Shares available for Awards in any calendar
year through an advance of up to twenty-five percent (25%) of the subsequent
year’s allocation (determined by using twenty-five percent (25%) of the current
year’s allocation), with such Shares retaining their character as to Stock Bonus
grant availability. Any Shares granted hereunder may consist, in whole, or in
part, of authorized and unissued Shares or Treasury Shares or Shares purchased
in the open market or in private transactions for purposes of the Plan.

        4.2 Adjustments in Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, stock split, Share combination, or other change in the corporate
structure of the Company affecting the Shares, a substitution or adjustment
shall be made in the number and class of Shares which may be delivered under the
Plan, and in the number and class of and/or price of Shares subject to
outstanding Options and Stock Bonus awards (including any Restricted Stock
granted hereunder), as may be determined to be appropriate and equitable by the
Committee, in its sole discretion, to prevent dilution or enlargement of rights;
and further provided that the number of Shares subject to any Award shall always
be a whole number.

        4.3 Charging of Shares. Subject to the provisions of Section 7A.1(c), if
any shares of Common Stock subject to an Award shall not be issued or
transferred to an Employee and shall cease to be issuable or transferable to an
Employee because of the termination, expiration or cancellation, in whole or in
part, of such Award or for any other reason, or if any such shares shall, after
issuance or transfer, be reacquired by the Company because of an Employee’s
failure to comply with or satisfy the terms and conditions of an Award, the
shares not so issued or transferred, or the shares so reacquired by the Company,
as the case may be, shall no longer be charged against the limitations provided
for in section 4.1 above, may again be made subject to Awards, and shall be
added to the number of shares available for grant under the Plan in the calendar
year in which the shares cease to be issuable or transferable or are reacquired
(as the case may be).


ARTICLE 5. ELIGIBILITY AND PARTICIPATION

        5.1 Eligibility. All Employees other than officers or directors of the
Company shall be eligible to participate in this Plan. In no event shall
Insiders be eligible to participate in this Plan.

        5.2 Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees, those to
whom Awards shall be granted and shall determine the nature and amount of each
Award. Awards may be made on a stand-alone basis or in conjunction with other
Awards hereunder.


ARTICLE 6. STOCK OPTIONS

        6.1 Grant of Options. Subject to the terms and provisions of the Plan,
the Committee may grant Options under this Plan to eligible Employees at any
time and from time to time, whether or not they are eligible to receive similar
or dissimilar incentive compensation under any other plan or arrangement of the
Company. All such Options shall be NQSOs.

        6.2 Options to be in Writing. Each Option grant shall be evidenced in a
writing signed by as officer duly authorized to do so, that shall specify or
incorporate by reference the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as are
provided hereunder and any other terms and conditions that may be imposed by the
Committee. The Option instrument shall indicate that the Option is not intended
to be an incentive stock option within the meaning of Section 422 of the Code.

        6.3 Option Price. In no case shall the Option Price of any Option
granted under this Plan be less than one hundred percent (100%) of the Fair
Market Value of a Share on the date the Option is granted.

        6.4 Duration of Options. Each Option shall expire at such time as
determined at the time of grant; provided, however, that no Option shall be
exercisable later than the tenth (10th) anniversary date of its grant.

        6.5 Exercise of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions, terms and
conditions as the Committee shall in each instance approve, which need not be
the same for each grant or for each Participant. However, except as provided in
Article 8 herein, in no event may any Option granted under this Plan become
exercisable prior to six (6) months following the date of its grant.

        Options shall be exercised by the delivery of a written notice of
exercise to the Company, or by giving the Company notice of such exercise by
such other means as the Company may permit in accordance with applicable law,
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment.

        The Option Price upon exercise of any Option shall be payable to the
Company in full either: (a) in cash or its equivalent; or (b) by tendering
previously acquired Shares having a Fair Market Value at the time of exercise
equal to the total Option Price; or (c) by a combination of (a) and (b).

        The Option Price shall also be deemed fully paid if and when the Company
receives documentation that it determines satisfies the cashless exercise
provisions of the Federal Reserve Board’s Regulation T, or when the Option Price
is paid by any other means which the Committee determines to be consistent with
the Plan’s purpose and applicable law.

        As soon as practicable after receipt of notification of exercise
acceptable to the Company and full payment (including tax withholding
requirements, if any, as further provided in Article 12 herein), the Company
shall deliver to the Participant, in the Participant’s name, in the name of the
Participant and another person as joint tenants with rights of survivorship, or
in nominee or street name on behalf of the Participant (as the Participant may
direct and the Committee may permit) Share certificates in an appropriate amount
based upon the number of Shares purchased under the Option(s).

        6.6 Restrictions. At the time of grant, restrictions may be imposed on
any Shares acquired pursuant to the exercise of an Option under the Plan,
including, without limitation, restrictions under applicable Federal securities
laws, under the requirements of any stock exchange or market upon which such
Shares are then listed and/or traded, and under any blue sky or state securities
laws applicable to such Shares.

        6.7 Termination of Employment Due to Death, Disability, or Retirement.

        (a)  Termination by Death. In the event the employment of a Participant
is terminated by reason of death, any outstanding Options may thereafter be
immediately exercised, to the extent then exercisable (or on such accelerated
basis as the Committee shall determine at or after grant), by the legal
representative of the estate or by the legatee of the optionee under the will of
the optionee, for a period of three years and six months (or such shorter period
as the Committee shall specify at or after grant) from the date of such death or
until the expiration of the stated term of such Option, whichever period is
shorter.

        (b)  Termination by Disability. If a Participant’s employment with the
Company and its Subsidiaries terminates by reason of Disability, any Stock
Option held by such Participant may thereafter be exercised, to the extent it
was exercisable at the time of termination due to Disability (or on such
accelerated basis as the Committee shall determine at or after grant), but may
not be exercised after three years and six months (or such shorter period as the
Committee shall specify at or after grant) from the date of such termination of
employment, or the expiration of the stated term of such Stock Option, whichever
period is shorter; provided, however, that, if the optionee dies within such
three-year-and-six-month period (or such shorter period as the Committee shall
specify at or after grant), any unexercised Stock Option held by such optionee
shall thereafter be exercisable to the extent to which it was exercisable at the
time of death for a period of twelve months (or such shorter period as the
Committee shall specify at or after grant) from the date of such death or for
the stated term of such Stock Option, whichever period is shorter.

        (c)  Termination by Retirement. If a Participant’s employment with the
Company and its Subsidiaries is terminated by reason of Retirement, any Stock
Option held by such optionee may thereafter be exercised to the extent it was
exercisable at the time of such Retirement (or on such accelerated basis as the
Committee shall determine at or after grant), but may not be exercised after
five years (or such shorter period as the Committee shall specify at or after
grant) from the date of such termination of employment or the expiration of the
stated term of such Stock Option, whichever period is shorter; provided,
however, that, if the optionee dies within such five year period (or such
shorter period as the Committee may specify at or after grant), any unexercised
Stock Option held by such optionee shall thereafter be exercisable, to the
extent to which it was exercisable at the time of death, for the shorter of (i)
and (ii) where (i) is a period of twelve months (or such shorter period as the
Committee shall specify at or after grant) from the date of such death or, if
longer, the remainder of such five year (or shorter) period from the date of
such termination of employment, and (ii) is the expiration of the stated term of
the Stock Option.

        6.8 Termination of Employment for Other Reasons. Unless otherwise
determined by the Committee at or after grant, if a optionee’s employment with
the Company and its Subsidiaries terminates voluntarily (other than by reason of
Retirement or under circumstances constituting Cause), the Stock Option shall
thereupon terminate, except that such Stock Option may be exercised to the
extent it was exercisable at the time of termination of employment for the
lesser of one year (or such shorter period as the Committee may specify at or
after grant) from the date of employment termination or the balance of such
Stock Option’s term. If an optionee’s employment with the Company and its
Subsidiaries is involuntarily terminated without Cause, the Option shall
thereupon terminate, except that it may thereafter be exercised to the extent it
was exercisable at the time of termination of employment (or on such accelerated
basis as the Committee shall determine at or after grant) for the lesser of five
years (or such shorter period as the Committee may specify at or after grant)
from the date of employment termination or the balance of such Stock Option’s
term.

        If the employment of a Participant shall terminate for Cause, all
outstanding Options held by the Participant immediately shall be forfeited to
the Company and no additional exercise period shall be allowed, regardless of
the vested status of the Options.

        6.9 Nontransferability of Options. No Option granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, all
Options granted to a Participant under the Plan shall be exercisable during his
or her lifetime only by such Participant. Notwithstanding the foregoing and any
other provision of the Plan to the contrary, if the Committee so permits,
Options may be transferred, following the death of a Participant, to a
beneficiary designated by the Participant in accordance with Article 10 below.


ARTICLE 7. RESTRICTED STOCK

        7.1 Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, Restricted Stock may be granted to eligible Employees at any time and
from time to time, whether or not they are eligible to receive similar or
dissimilar incentive compensation under any other plan or arrangement of the
Company. The purchase price for Shares of Restricted Stock shall be equal to
their par value per Share.

        7.2 Restricted Stock Agreement. Each Restricted Stock grant shall be
evidenced by a Restricted Stock Agreement that shall specify the Period of
Restriction, or Periods, the number of Restricted Stock Shares granted, and such
other provisions as provided hereunder or as the Committee may impose.

        7.3 Nontransferability of Restricted Stock. Except as provided in this
Article 7, the Shares of Restricted Stock granted hereunder may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction as specified in the Restricted Stock
Agreement and the satisfaction of any conditions determined at the time of grant
and specified in the Restricted Stock Agreement. Further, except as provided in
Article 8 herein, in no event may any Restricted Stock granted under the Plan
become vested in a Participant prior to six (6) months following the date of its
grant. All rights with respect to the Restricted Stock granted to a Participant
under the Plan shall be available during his or her lifetime only to such
Participant.

        7.4 Other Restrictions. The Committee shall impose such other
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, a required purchase price
imposed upon Participants, restrictions based upon the achievement of specific
performance goals (Company-wide, divisional, and/or individual), and/or
restrictions under applicable Federal or state securities laws; and may legend
the certificates representing Restricted Stock to give appropriate notice of
such restrictions. Further, the Committee at its discretion, may require that
the Shares evidencing such Restricted Stock grants be held in custody by the
Company until any or all restrictions thereon shall have lapsed.

        7.5 Certificate Legend. In addition to any legends placed on
certificates pursuant to Section 7.4 herein, each certificate representing
Shares of Restricted Stock granted pursuant to the Plan shall bear the following
legend:

            “The sale or other transfer of the Shares of Stock represented by
this certificate, whether voluntary, involuntary, or by operation of law, is
subject to certain restrictions on transfer as set forth in the Owens Corning
1995 Stock Plan, and in the related Restricted Stock Agreement. A copy of the
Plan and such Restricted Stock Agreement may be obtained from the Secretary of
Owens Corning.”


        7.6 Removal of Restrictions. Except as otherwise provided in this
Article 7, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan shall become freely transferable by the Participant after
the last day of the Period of Restriction, provided the applicable conditions to
vesting of such Shares have been fulfilled. Once the Shares are released from
the restrictions, the Participant shall be entitled to have the legend required
by Section 7.5 removed from his or her Share certificate.

        7.7 Voting Rights. During the Period of Restriction and prior to any
forfeiture of the Shares, Participants holding Shares of Restricted Stock
granted hereunder may exercise full voting rights with respect to those Shares.

        7.8 Dividends and Other Distributions. During the Period of Restriction
and prior to any forfeiture of the Shares, Participants holding Shares of
Restricted Stock granted hereunder shall be entitled to receive all dividends
and other distributions paid with respect to those Shares while they are so
held. If any such dividends or distributions are paid in Shares, the Shares
shall be subject to the same restrictions on transferability and forfeitability
as the Shares of Restricted Stock with respect to which they were paid.

        7.9 Termination of Employment. The Committee may but need not provide at
or after the grant of Restricted Stock for the restrictions on all or any
designated portion of the Shares of Restricted Stock to lapse in the event of
death, Disability, Retirement or other designated termination of employment.


ARTICLE 7A. STOCK BONUSES

        7A.1 Except as otherwise provided in section 15.3, Stock Bonus Awards
shall be subject to the following provisions:

        (a)  An eligible Employee may be granted a Stock Bonus Award whether or
not he is eligible to receive similar or dissimilar incentive compensation under
any other plan or arrangement of the Company.


        (b)  Shares subject to a Stock Bonus Award (other than a Phantom Stock
Bonus Award) may be issued or transferred to an Employee, and the cash value of
the Shares on which a Phantom Stock Bonus Award is based may be paid to an
Employee, at the time such Award is granted, or at any time subsequent thereto,
or in installments from time to time, and subject to such terms and conditions,
as the Committee shall determine. In the event that any such issuance, transfer
or payment shall not be made to the Employee at the time such Award is granted,
the Committee may but need not provide for payment to such Employee, either in
cash or Shares, from time to time or at the time or times such Shares shall be
issued or transferred or cash shall be paid to such Employee, of amounts not
exceeding the dividends which would have been payable to such Employee in
respect of such Shares (as adjusted under section 4.2) if such Shares had been
issued or transferred to such Employee at the time such Award was granted.


        (c)  Any Stock Bonus Award may, in the discretion of the Committee, be
settled in cash, on each date on which Shares would otherwise have been
delivered or become unrestricted, in an amount equal to the Fair Market Value on
such date of the Shares which would otherwise have been delivered or become
unrestricted. A Phantom Stock Bonus Award shall be payable only in the form of
cash. Subject to Section 4.3 above, the Shares subject to a Stock Bonus Award
(including a Phantom Stock Bonus Award) shall be deducted from the number of
Shares available for grant under the Plan, whether the Award is settled in the
form of cash or Shares.


        (d)  Stock Bonus Awards shall be subject to such terms and conditions,
including, without limitation, restrictions on the sale or other disposition of
any Shares to be issued or transferred pursuant to such Award, and conditions
calling for forfeiture of the Award or the Shares issued or transferred or cash
paid pursuant thereto in designated circumstances, as the Committee shall
determine; provided, however, that upon the issuance or transfer of Shares to an
Employee pursuant to any such Award, the recipient shall, with respect to such
Shares, be and become a shareholder of the Company fully entitled to receive
dividends, to vote and to exercise all other rights of a stockholder except to
the extent otherwise provided in the Award. All or any portion of a Stock Bonus
Award may but need not be made in the form of a Restricted Stock Award or a
Phantom Stock Bonus Award.


        (e)  Each Stock Bonus Award shall be evidenced in a writing, signed by a
representative of the Company duly authorized to do so, which shall be
consistent with and subject to this Plan.



ARTICLE 8. CHANGE OF CONTROL

        8.1 Acceleration and Cashout. Subject to the provisions of Section 8.2
herein, upon the occurrence of a Change of Control of the Company, or, if and to
the extent so determined by the Committee in writing at or after grant (subject
to any right of approval expressly reserved by the Committee at the time of such
determination), in the event of a Potential Change of Control of the Company,
unless specifically prohibited by the terms of Article 15 herein:

        (a)  Any Stock Options awarded under the Plan immediately shall become
fully vested and exercisable;


        (b)  Any restrictions and other conditions pertaining to outstanding
Stock Bonuses (including Phantom Stock Bonuses and Restricted Stock), including
but not limited to vesting requirements, immediately shall lapse; and


        (c)  The value of all outstanding Stock Options and Stock Bonuses
(including Phantom Stock Bonuses and Restricted Stock) shall, to the extent
determined by the Committee at or after grant, be cashed out by the Company on
the basis of the Change-of-Control Price as of the date the Change of Control
occurs, or Potential Change of Control is determined to have occurred, or such
other date as the Committee may determine prior to the occurrence of the Change
of Control or Potential Change of Control.


        8.2 Award Replacement. Notwithstanding Section 8.1 herein, no
acceleration of vesting and exercisability, nor lapse of restrictions and other
conditions, nor cashout shall occur (pursuant to Sections 8.1(a), (b), and (c)
herein) for outstanding Awards granted hereunder if the Committee reasonably
determines in good faith, prior to the Change of Control or Potential Change of
Control, that such Awards shall be honored or assumed, or new rights substituted
therefor (such honored, assumed, or substituted award hereinafter called an
“Alternative Award”) by a Participant’s employer (or the parent or a subsidiary
of such employer) simultaneous with or immediately following the Change of
Control or Potential Change of Control, provided, however, that any such
Alternative Award must:

        (a)  In the event of Stock Options and Stock Bonuses:

        (i)  Be based on stock which is traded on an established securities
market, or which will be so traded within thirty (30) days of the Change of
Control or Potential Change of Control; or


        (ii)  Have a value based directly upon an objective standard of
valuation (including, but not limited to, a publicly reported stock index)
acceptable to the Committee under the circumstances and provide each
Participant, subject to requirements as to vesting or lapse of restrictions,
with an opportunity to put the Shares or other securities covered by the Award
to his or her employer (or the parent, general partner, or a subsidiary of such
employer) for purchase with payment to be made in cash within ten (10) business
days of receipt of such employee’s put;


        (b)  For all Awards:

        (i)  Provide such Participant (or each Participant in a class of
Participants) with rights and entitlements substantially equivalent to or better
than the rights, terms, and conditions applicable under such Awards, including,
but not limited to, an identical or better vesting schedule and identical or
better timing and methods of payment;


        (ii)  Have substantially equivalent economic value to such Awards
(determined at the time of the Change of Control or Potential Change of
Control);


        (iii)  Have terms and conditions which provide that in the event the
Participant’s employment is involuntarily terminated without Cause or
constructively terminated:


        (A)  Any conditions on a Participant’s rights under, or any restrictions
on transfer or exercisability applicable to, each such Alternative Award shall
be waived or shall lapse, as the case may be; and


        (B)  Each Participant shall have the right to surrender such Alternative
Awards within thirty (30) days following such termination in exchange for a
payment in cash equal to the excess of the Fair Market Value of the stock
subject to the Alternative Award over the price, if any, that a Participant
would be required to pay to exercise such Alternative Award.


For this purpose, a constructive termination shall mean a termination by a
Participant following a material reduction in the Participant’s compensation, a
reduction in the Participant’s responsibilities, or the relocation of the
Participant’s principal place of employment to another location, in each case
without the Participant’s advance written consent.

        8.3 Excise Tax Reimbursement. In the event that any accelerations, lapse
of restrictions, cashouts, Award replacements, and/or any other event under this
Plan will cause a Participant to be subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Code (or any similar tax that may hereafter be
imposed), the Company shall pay to the Participant at the time specified below
an additional amount (the “Gross-up Payment”) such that the net amount retained
by the Participant, after deduction of any Excise Tax on the Total Payments (as
hereinafter defined) and any Federal, state, and local income tax and Excise Tax
upon the Gross-up Payment provided for by this Section 8.3, but before deduction
for any Federal, state, or local income tax on the Total Payments, shall be
equal to the Total Payments.

  For purposes of determining whether any Participant will be subject to the
Excise Tax and the amount of such Excise Tax:

        (a)  Any other payments or benefits received or to be received by a
Participant in connection with a Change of Control of the Company or a
Participant’s termination of employment (whether pursuant to the terms of this
Plan or any other plan, arrangement, or agreement with the Company, any Person
whose actions result in a Change of Control of the Company or any Person
affiliated with the Company or such Person) (which together with the benefits
and/or payments provided hereunder, shall constitute the “Total Payments”) shall
be treated as “parachute payments” within the meaning of Section 280G(b)(2) of
the Code, and all “excess parachute payments” within the meaning of Section
280G(b)(1) of the Code shall be treated as subject to the Excise Tax unless, in
the opinion of tax counsel selected by the Committee, such other payments or
benefits (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code in excess of the base amount within the meaning of
Section 280G(b)(3) of the Code or are otherwise not subject to the Excise Tax;


        (b)  The amount of the total Payments which shall be treated as subject
to the Excise Tax shall be equal to the lesser of: (A) the total amount of the
Total Payments; or (B) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying clause (a) above); and


        (c)  The value of any noncash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Section 280G(d)(3) of the Code.


For purposes of determining the amount of the Gross-Up Payment, a Participant
shall be deemed to pay Federal income taxes at the highest marginal rate of
Federal income taxation for the calendar year in which the Gross-Up Payment is
to be made and the applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Gross-Up Payment is
to be made, net of the maximum reduction in Federal income taxes which could be
obtained from deduction of such state and local taxes. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time the Gross-Up Payment is made, a Participant shall
repay to the Company at the time that the amount of such reduction in Excise Tax
is finally determined the portion of the Gross-Up Payment attributable to such
reduction (plus the portion of the Gross-Up Payment attributable to the Excise
Tax and Federal, state and local income tax imposed on the portion of the
Gross-Up Payment being repaid by a Participant if such repayment results in a
reduction in Excise Tax and/or a Federal, state, and local income tax
deduction), plus interest on the amount of such repayment at the rate provided
in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time the
Gross-Up Payment is made (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment in respect of such excess
(plus any interest payable with respect to such excess) at the time that the
amount of such excess is finally determined.

        The Gross-Up Payment or portion thereof provided for in this Section 8.3
shall be paid no later than the thirtieth (30th) calendar day following payment
of any amounts under this section, provided, however, that if the amount of such
Gross-Up Payment or portion thereof cannot be finally determined on or before
such day, the Company shall pay to a Participant on such day an estimate, as
determined in good faith by the Company, of the minimum amount of such payments
and shall pay the remainder of such payments (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can
be determined, but in no event later than the forty-fifth (45th) calendar day
after payment of any amounts under this Section 8.3. In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess shall constitute a loan by the Company to each
Participant, payable on the fifth (5th) calendar day after demand by the Company
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code).


ARTICLE 9. AMENDMENT, MODIFICATION AND TERMINATION

        9.1 Amendment, Modification and Termination. The Board may, at any time
and from time to time, terminate, amend or modify the Plan. The Committee may
amend the terms of any Award granted under the Plan, prospectively or
retroactively, but no such amendment shall impair the rights of any Participant
without such Participant’s consent.

        9.2 Awards Previously Granted. No termination, amendment or modification
of the Plan shall in any manner adversely affect any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award


ARTICLE 10. BENEFICIARY DESIGNATION

        The Committee may (but need not) permit a Participant, from time to
time, to name a beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case of his or
her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Company, and will be effective only when filed by
the Participant in writing with the Human Resource Department of the Company
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.


ARTICLE 11. RIGHTS OF EMPLOYEES; OTHER PLANS AND ARRANGEMENTS

        11.1 Employment. Nothing in the Plan shall interfere with or limit in
any way the right of the Company to terminate any Participant’s employment at
any time, nor confer upon any Participant any right to continue in the employ of
the Company.

        For purposes of the Plan, transfer of employment of a Participant
between the Company and any one of its Subsidiaries or Affiliates (or between
Subsidiaries and Affiliates) shall not be deemed a termination of employment.

        11.2 Participation. No Employee shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.

        11.3 Transferability Restriction. Any derivative security issued under
this Plan (within the meaning of SEC Rule 16b-3(a)(2)) is not transferable by
the participant other than by will or the laws of descent and distribution.
Notwithstanding the foregoing and any other provision of the Plan to the
contrary, if the Committee so permits, an award under this Plan may be
transferred, following the death of a Participant, to a beneficiary designated
by the Participant in accordance with Article 10 above.

        11.4 Other Plans and Arrangements. Nothing in this Plan is intended to
be a substitute for, or shall preclude or limit the establishment or
continuation of, any other plan, practice or arrangement for the payment of
compensation or fringe benefits to directors, officers, or employees generally,
or to any class or group of such persons, which the Company or any Subsidiary
now has or may hereafter lawfully put into effect, including, without
limitation, any incentive compensation, retirement, pension, group insurance,
restricted stock, stock purchase, stock bonus, stock incentive or stock option
plan.


ARTICLE 12. WITHHOLDING

        12.1 Tax Withholding. A Participant shall remit to the Company an amount
sufficient to satisfy any taxes the Company determines are required by law to be
withheld with respect to any grant, exercise, or payment made under or as a
result of this Plan.

        12.2 Share Withholding. With respect to withholding required upon the
exercise of Options, upon the lapse of restrictions on Restricted Stock, or upon
any other taxable event hereunder, the Committee may permit or require
Participants, subject to such terms and conditions as it may impose, to satisfy
the withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the maximum marginal total tax which could be imposed on the transaction or
such greater or lesser amount as the Committee may permit.


ARTICLE 13. INDEMNIFICATION

        No member of the Board or the Committee, nor any officer or employee of
the Company acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and all members of the Board or the Committee
and each and any officer or employee of the Company acting on their behalf
shall, to the extent permitted by law, be fully indemnified and protected by the
Company in respect of any such action, determination or interpretation.


ARTICLE 14. SUCCESSORS

        All obligations of the Company under the Plan, with respect to Awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


ARTICLE 15. REQUIREMENTS OF LAW

        15.1 Requirements of Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges, as the Company may determine apply.

        15.2 Governing Law. To the extent not preempted by Federal law, the
Plan, and all agreements hereunder, shall be construed in accordance with and
governed by the laws of the State of Delaware, without reference to the
principles of conflicts of laws of that State.

        15.3 Non-U.S. Laws. In the event the laws of a foreign country, in which
the Company, a Subsidiary or Affiliate has Employees, prescribe certain
requirements for stock incentives to qualify for advantageous treatment under
the tax or other laws or regulations of that country, the proper officers of the
Company, may restate, in whole or in part, this Plan and may include in such
restatement additional provisions for the purpose of qualifying the restated
plan and stock incentives granted thereunder under such laws and regulations;
provided, however, that (a) the terms and conditions of any stock-based
incentive granted under such restated plan may not be more favorable to the
recipient than would be permitted if such stock-based incentive had been granted
under the Plan as herein set forth, (b) all Shares allocated to or utilized for
the purposes of such restated plan shall be subject to the limitations of
Article 4, and (c) the provisions of the restated plan may give the Board less
but not more discretion to amend or terminate such restated plan than is
provided with respect to this Plan by the provisions of Article 9 hereof